 C.I. PLANNING CORP.C.I. Planning Corp., and Draper and Kramer, Inc.,Joint Employers and Mauro Squicciarini. Case 29-CA-5098June 27, 1977DECISION AND ORDERBY MEMBERS JENKINS, PENELLO, ANDWALTHEROn March 29, 1977, Administrative Law JudgeBernard Ness issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief, and the General Counsel filedan answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,l and conclusions of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, C.I. PlanningCorporation and Draper and Kramer, Inc., Islip,Long Island, New York, its officers, agents, succes-sors, and assigns, shall take the action set forth in thesaid recommended Order.I The Respondent has excepted to certain credibility findings made bythe Administrative Law Judge. It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect. Standard Dry Wall Products,Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3, 1951). We havecarefully examined the record and find no basis for reversing his findings.In his Decision, the Administrative Law Judge refers to a meeting"between Powers and the Union (on) May 21." Since it is clear he intendedto state that the meeting was between Powers and Nader. we correct thisinadvertent error.DECISIONSTATEMENT OF THE CASEBERNARD NESS, Administrative Law Judge: A hearing inthis proceeding was held at Brooklyn, New York, onNovember 18, 19, and 29, 1976. The complaint, issued bythe General Counsel of the National Labor RelationsBoard on August 12, was based upon an unfair laborpractice charge filed by Mauro Squicciarini, an individual,on July 8, 1976. The complaint alleges that C.I. PlanningCorp. and Draper and Kramer, Inc., jointly called theRespondent, and referred to individually as C.I.P. andDraper, respectively, discharged Squicciarini on May 27,1976, in violation of Section 8(aXl) and (3) of the Act,because of his activities on behalf of Suffolk CountyDistrict Council, United Brotherhood of Carpenters andJoiners of America, AFL-CIO, herein called the Union.The complaint further alleges that Respondent, throughJerry Fuchs, an admitted supervisor, on April 28, unlawful-ly threatened an employee with discharge and otherreprisals and unlawfully offered benefits, in violation ofSection 8(aXl) of the Act. The Respondent, in its answer,has denied the commission of any unfair labor practices. IUpon the entire record, including my observation of thewitnesses, and after due consideration of the oral argumentmade by the General Counsel at the hearing and the brieffiled by the Respondent, I hereby make the following:FINDINGS OF FACT1. THE BUSINESS OF THE RESPONDENTDraper and Kramer, Inc., an Illinois corporation, with itsheadquarters in Chicago, Illinois, is engaged in themanagement of residential and commercial properties. C.I.Planning Corp., a New York corporation, with its head-quarters in New York City, is engaged in performingadvisory services to real estate investment trusts, including,inter alia, C.I. Realty Investors which owns various rentalproperties including a residential apartment complexknown as Forest Green Apartments, herein called ForestGreen, located in Islip, Long Island, New York. At alltimes material herein, C.I.P. and Draper have been partiesto a contract whereby Draper has been employed as themanaging agent for Forest Green. During the yearpreceding the issuance of the complaint Draper purchasedand received goods and materials valued in excess of$50,000, which were transported and delivered to ForestGreen from other enterprises located in New York, each ofwhich other enterprises had received the said goods andmaterials in interstate commerce directly from outside theState of New York. During this same period, Draperperformed services valued in excess of $50,000 in and forvarious enterprises located in States other than the State ofIllinois. I find, as Respondent admits, that Draper andC.I.P. constitute a single employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of the Act.II. THE LABOR OROANIZATION INVOLVEDThe complaint alleges, the Respondent admits, and I findthat the Union is a labor organization within the meaningof Section 2(5) of the Act.The complaint was amended at the hearing to reflect C.I.P.'s correctname as it appears in the caption and was also amended in other minorrespects.230 NLRB No. 72503 DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII. THE UNFAIR LABOR PRACTICESA. BackgroundCharging Party Squicciarini is no stranger to Boardproceedings. In Gates Air Conditioning, Inc., 199 NLRB1101 (1972), in which he was the charging party, he wasfound to have been unlawfully refused rehire in August1971 because he had filed a claim for wages with the NewYork State Department of Labor and he was againunlawfully refused employment in September 1971 becauseof his activities on behalf of Local 295 of the OperatingEngineers. In Colonie Hill Ltd, 212 NLRB 747 (1974),where he was again a charging party, the Board found hewas unlawfully discharged in June 1973 because of hispersistent opposition to the union which had earlier beenfound to be a company-assisted union.2Draper serves as the managing agent for CIP at theForest Green residential apartment complex. In charge atthe site is the resident manager. During the relevant periodinvolved, the staff consisted of two office clerical employ-ees, two to three maintenance employees, two porters, andone to two painters. The staff is supplemented during thesummer months. Kenneth Green, assistant vice presidentfor Draper, who resides in Cleveland, Ohio, is in charge ofmanagement operations for Draper in specific areas,including the New York area where the Forest Greencomplex is situated. He normally visits the Forest Greencomplex one or two times a month and is in telephonecommunication with the resident manager several timesweekly.Squicciarini initially commenced his employment withthe Respondent at the Forest Green complex in July 1974as a maintenance employee. Joyce Kleinfeld became theresident manager in August 1975. On September 26, 1975,Kleinfeld told Squicciarini he was discharged because ofpersonality conflicts and because a superintendent hadbeen hired who would live on the premises.3Earlier thatweek John Powers, the Union's business representative,contacted Squicciarini and then met with the employees onSeptember 23. Four employees signed union authorizationcards on that date. Two more employees signed cards onSeptember 24. On the latter date, Powers met withKleinfeld at the complex and requested recognition onbehalf of the maintenance employees. Kleinfeld replied shehad no authority to grant recognition and would have torelay the request to higher management. On September 29,Powers filed an unfair labor practice charge with the NewYork State Labor Relations Board alleging Squicciariniwas discharged because of his union activities. At or about2 The Board decision issued on August 6, 1974.3 Squicciarini was the lead maintenance man but had refused to live onthe premises. On weekends and other off-duty hours he had been calledupon to return to the premises for emergency maintenance work. Shortlybefore his discharge he had told Kleinfeld he would no longer coveremergency calls at off-duty hours because he had not received a wageincrease promised to him months earlier by Ernest Nader, CIP's vicepresident.4 Green testified he was on vacation at the time Squicciarini wasdismissed. Kleinfeld testified she discharged Squicciarini without any priornotification to higher management.s Not the counsel who represented the Respondent at the hearing.6 Nader testified he was unaware Squicciarini had been discharged at thetime Squicciarini called and he told Squicciarini he would look into it. Hethis time Powers met with Green and Kleinfeld.4WhenGreen refused recognition, saying he would have to consultwith CIP, Powers threatened to pull the men out on strike.Later that evening Green prevailed upon Powers to talk tothe Respondent's attorney before taking any strike action.Powers testified that, when he met with the Respondent'sattorney on October 7, he was told the Union would begiven recognition provided Powers would agree thatSquicciarini not be reinstated.5He refused. In the mean-time, Squicciarini had called Nader on September 26 afterhe had been discharged by Kleinfeld. He complained thathis discharge was unfair and that he would file charges withthe New York State Labor Relations Board. Naderresponded he got what he deserved because he wasresponsible for bringing in the Union.6About the secondweek in October, Powers met with Nader and requestedSquicciarini be reinstated. They agreed that Squicciariniwould be reinstated and the charge would be withdrawn.Squicciarini was reinstated on October 29 with backpayand started receiving overtime pay for work performedduring off-duty hours.7Nader's explanation for reinstatingSquicciarini was unconvincing. He testified he visitedForest Green and Kleinfeld told him of the problems shehad been experiencing with Squicciarini. He furthertestified he then told Green that Squicciarini should bereinstated because the complex did not have a maintenanceman at the site.8He also testified he did not tell Green ofthe pending unfair labor practice charge or that the Unionwas pressing to have Squicciarini reinstated.9In any event,when Squicciarini was reinstated, the charge was with-drawn.Nader visited Forest Green about the second week inNovember 1975.10 Nader and Squicciarini gave conflictingversions of their conversation that day. Squicciarinitestified Nader apologized for his comments at the timeSquicciarini called him about his discharge. Nader thenpromised him a raise, provided he got out of the Union anddropped his charge for past overtime pay he had filed withthe Department of Labor. Squicciarini further testifiedNader offered him a profit-sharing plan or a job at CIP'sother projects in the country. Nader also commented that,if CIP had its way, it would get rid of Mrs. Kleinfeld.Squicciarini refused to drop his activities in and support forthe Union. Nader, on the other hand, testified his purposein talking to Squicciarini was to make him aware of hisobligations to take orders from Mrs. Kleinrfeld. Squicciariniexpressed a reluctance to take orders from her. Squicciarinialso said through the Union he could get medical benefits.Nader replied if Squicciarini still wanted the Union, it wastestified there was no discussion of unionization. Recognizing Squicciarini'spropensity for filing charges and claims with government agencies, I creditSquicciarini's version. It was only 2 days earlier that the demand forrecognition was made. It is unlikely such an event would not have come toNader's attention promptly.7 After his discharge Squicciarini had also filed a claim for overtime paywith the U.S. Department of Labor. At the time of the instant hearing, it hadnot been finally resolved.s Contrary to his earlier testimony that he believed a replacement hadbeen put on.9 Contrary to Green's testimony who said Nader referred to conversa-tions he had with Powers.o1 He visited the complex 12 to 15 times a year.504 C.l. PLANNING CORP.his voluntary decision to make. Nader denied tellingSquicciarini he would give him a profit-sharing plan oroffering him a job elsewhere. I was not impressed with thetestimony of either witness concerning this conversation.Squicciarini testified at length at the hearing and under-went vigorous cross-examination. His recollection ofdetails was generally good. On the whole his testimony wascredible but there were instances where he appeared moreconcerned with serving what he considered his own bestinterests than with reporting what accurately transpired. Asto Nader, he generally did not impress me as a forthrightand reliable witness and his testimony was generallyunconvincing. He appeared more devoted to promoting theRespondent's interests. I am reminded of the language inthe Universal Camera case 1' where the Court said, "It is noreason for refusing to accept everything a witness says,because you do not believe all of it, nothing is morecommon in all kinds of judicial decisions than to believesome and not all." It should be noted that the complaintdoes not allege any of Nader's comments at this meeting tohave violated the Act since the event occurred more than 6months preceding the filing of the charge. After viewing thewitnesses as they testified and considering the likelyprobabilities, I do not accept completely either account ofthe conversation, but this much can be gleaned from thecredited testimony and the events that preceded theconversation. The Respondent was aware that Squicciariniwas responsible for attempting to bring in the Union as thecollective-bargaining representative for the maintenanceemployees. Upon Powers' urging after unfair labor practicecharges were filed with the New York State LaborRelations Board, Nader caused Squicciarini to be reinstat-ed and the charges were withdrawn. Still pending wasSquicciarini's claim for past overtime pay filed with theDepartment of Labor. I do not believe Nader offeredSquicciarini a profit-sharing plan or a job elsewhere in thecountry. However, I am convinced Nader attempted todissuade Squicciarini from further promotion of the Unionand in processing his claim for earlier overtime pay. In thishe was unsuccessful.B. The Union's Efforts To Obtain RecognitionPowers initially requested recognition from Kleinfeld onSeptember 24, 1975. Shortly afterward, he met with Greenand then with the Respondent's attorney. Powers met withNader in early October, but this was to discuss Squicciari-ni's reinstatement. Powers testified he had three subsequentmeetings with Nader to discuss recognition of the Unionand a contract but Nader never made any counterpropos-als or agreed to recognize the Union. The most recentmeeting between Nader and Powers before Squicciarini'sdischarge was scheduled for May 21, 1976, at ForestGreen. Powers was there but had been called away and themeeting was not held. Another meeting was scheduled forlater in May but this too was not held because of theunavailability of one of the parties. Nader's testimony" N.L.R.B. v. Universal Camera Corporation, 179 F.2d 749(C.A. 2, 1950),reversed on other grounds 340 U.S. 474 (1951).12 Six days before Squicciarini was discharged. Squicciarini testifiedPowers was at Forest Green on May 21 and earlier that month Nader hadmentioned to him he would be back at Forest Green to discuss unionmatters with Powers.concerning his meetings with Powers is not credited. Hetestified the meeting scheduled to be held at the complexwas in early December 1975 rather than in May 21, 1976.12Nader testified that, at each of the meetings with Powers,he was repeatedly told by Powers that Squicciarini waspestering him to seek recognition, that Powers was notinterested in representing the employees, and Powers kepturging him to give Squicciarini some additional benefits sothat Squicciarini would stop bothering the Union. Nadertestified that Powers did not seek recognition or make anyproposals concerning a contract. Nader testified he keptresponding to Powers that Squicciarini would not get anymore benefits than other employees and Squicciarini'spestering the Union was no concern of his. Accordingly, Ifind that since September 1975 the Union was requestingrecognition to represent the maintenance employees and,at three meetings prior to Squicciarini's discharge of May27, this subject was discussed. I also find that a meetingscheduled for May 21 was for the purpose of furtherdiscussion of recognition.C. The Discharge of SquicciariniJerry Fuchs, a CIP property coordinator and admittedsupervisor who worked under Nader, visited Forest Greenon April 28. He engaged Squicciarini in a conversation.Nobody else was within earshot although Kleinfeld wasaware they were conversing outside. Fuchs, who left CIPon about May 21, was not called as a witness. Squicciarinicredibly testified they first discussed the complex and thegood condition it was in. Fuchs then brought up the Union.Fuchs said the Union was causing a lot of trouble for theRespondent and that the Respondent would have to payhigher wages to the employees with a union in the picture.He told Squicciarini to get out of the Union. WhenSquicciarini said he would stay with the Union, Fuchs saidhe would fire him. Squicciarini then asked if Fuchs wasthreatening him and pointed out that other employees hadalso signed union cards. Fuchs then said he would fire theentire crew and get new employees. Squicciarini stood firmand said he would still support the Union. According toSquicciarini, Fuchs then asked him if he wanted to be theresident manager or superintendent. Squicciarini replied hewas not interested in these positions but through the Unionhe could get benefits that the Respondent did not provide.Fuchs then told Squicciarini, if he really wanted a union,the Respondent could bring in a union like "Local 32B."Again Squicciarini said he would stick with the Union.Fuchs then said he would get back to Squicciarini in acouple of weeks. He never did. That evening Squicciarinicalled Powers and informed him of his conversation withFuchs. Powers in turn called Nader and complained thatFuchs was threatening to discharge Squicciarini and hetold Nader he would file charges with the Board.'3Nadertold Powers, Fuchs was no longer with CIP.Squicciarini was scheduled to work on Thursday, May27, but had left word he was going to the Veterans13 Squicciarini, himself, filed unfair labor practice charges with theBoard's Regional Office on May 27, before he was aware of his discharge(Case 29-CA-5025). The charge alleged a refusal to bargain with the Unionand also alleged as violations of Sec. 8(aX)(1) threats and promises of benefits.(Continued)505 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAdministration Hospital and wouldn't be in that day. Thatmorning he visited the Board's Regional Office and filedthe charges referred to above. In the afternoon he visitedthe hospital. That evening he received a call from one ofthe employees alerting him that he would be receiving atelegram notifying him of his discharge. His next scheduledworkday was Tuesday, June 1. He had not yet received thetelegram.'4When he came to the office he received theword from Kleinfeld of his termination. Upon his request,he was given a copy of the telegram. The telegram stated hewas terminated effective May 27 and read in part: "Due toyour inability to accomplish the job assigned, specificallyyou have not followed the direction given to you by themanager and have not been available for emergency dutyas required by your job."D. The Respondent's DefenseAssuming the responsibility for Squicciarini's dischargewas Kenneth Green, Draper's assistant vice president incharge of the area operations, including Forest Green.Green testified he made his decision to terminate Squic-ciarini in early May but decided to wait until his next visitto Forest Green to effect the termination. He testified hecleared this action with Draper's vice president, Dunn, inChicago, after consultation with Kleinfeld. Green said hedischarged Squicciarini for a variety of reasons -abuildup of complaints received by him from Kleinfeld andthere was no last straw incident. Kleinfeld had become theresident manager in August 1975. Bruce Burgess wasbrought in to Forest Green as comanager on a temporarybasis as a troubleshooter, principally to work with theemployees in getting apartments ready for occupancy andto take care of the backlog of work orders. He remained atForest Green from November 1975 to February 20, 1976.During this period, Kleinfeld's responsibilities were pri-marily devoted to internal office affairs. Upon Burgess'departure, she assumed complete charge of the complex.Green said he constantly received reports from Kleinfeldcritical of Squicciarini's performance. Initially he testifiedshe recommended Squicciarini's discharge over a severalmonth period but later stated it was first made in May. Hekept telling her to try to work it out. He visited ForestGreen on May 25. He looked over applications on file inthe office and interviewed applicants on May 26. Hedecided to hire one, Spinosa, that day as a replacement forSquicciarini after clearing with Dunn by telephone, andnotified Spinosa to report for work the morning of May 27.When Green came to the complex on the morning of May27 he learned Squicciarini would not be working that day.He then called Dunn to discuss how to proceed further.15Green testified that Dunn, Kleinfeld, and he then com-posed the telegram which was sent that morning toSquicciarini. His testimony does not reveal that he spoke toNader at all in contemplation of the discharge or inconnection with the telegram. Yet, Nader testified, Greenmade on April 28, obviously referring to the Fuchs conversation and alsoalleged assistance to Local 32B. The charge was later withdrawn to permitfurther processing of a petition filed with the New York State LaborRelations Board. An election was held on July 2, 1976. Local Union 307,Building Trades Service Employees, received a majority of the ballots cast.The Union also appeared on the ballot.called him on the morning of May 27 and he instructedGreen to send the telegram. Nader also testified he did notdiscuss any decision to terminate Squicciarini with Greenor any other Draper official prior to May 27, but learned ofthe decision from Green about May 25 "or so." Whenasked why so many management people became involvedin Squicciarini's discharge and the telegram to be sent hetestified as follows: "Because Moe [Squicciarini] after myconversations with him with the threatening of bringing aunion in if we didn't do certain things for Moe, himself,made it a case that had to come to the attention of ourcompany through Draper and Kramer."Kleinfeld testified that on numerous occasions shereported to Green problems she was having with Squicciar-ini. Referring to her comments to Green regardingSquicciarini, she testified as follows: "I explained to him onseveral occasions the things that were going on and I hadjust about had enough of it. I guess you would say it was inMay it started to build up more to a point where I couldn'ttake any more of it. And then I told him I would like to firehim." I find it unnecessary to recite all the incidents shedescribed. I am convinced that in some situations Squic-ciarini did not act properly, but, on the other hand, itappeared that Kleinfeld was exaggerating incidents andtrying to dredge up everything but the kitchen sink.16Although she mentioned it was in May that she finallymade her recommendation to Green for Squicciarini'sdischarge, she only pointed to one incident clearlyoccurring in May. That involved the installation of an air-conditioning unit. Kleinfeld testified she had instructedSquicciarini to install the first unit that became availableinto the apartment of a particular tenant before installingone in another apartment. Yet, Squicciarini did not followher instructions -he installed the unit in the otherapartment on May 5. Green testified, Kleinfeld hadreported this incident to him in early May. But towards theend of her testimony, Kleinfeld admitted she was not awareof the installation of the air-conditioner until afterSquicciarini was discharged. Obviously this could not havebeen one of the reasons for the discharge nor could thishave been reported to Green before the discharge as Greentestified. One of the reasons given in the telegram wasSquicciarini's unavailability for emergency duty. Kleinfelddescribed an incident which she said occurred in eitherMarch or April 1976. She testified that on a weekend aheating problem arose and the answering service informedher they were unable to locate Squicciarini; that his wifehad said he was away on Naval Reserve duty thatweekend. Kleinfeld then had the work done by a fuelcbmpany. She testified that when Squicciarini reported forwork the following Monday she asked him where he hadbeen and he told her that the other maintenance man,Thompson, had been told. Although she initially attemptedto fault Squicciarini for not being available, her testimonywas inconsistent. She also testified that the practice was forSquicciarini and Thompson to decide who would be on call14 He had received a post card that an undelivered telegram was at theHempstead office.15 In his testimony he stated he called "my superior again to discuss howto proceed further." In earlier testimony he referred several times to Dunnas his "superior."16 Squicciarini was primarily a plumber.506 C.I. PLANNING CORP.and then they would tell her. She later conceded thatThompson was equally at fault in not notifying her. Thus,Squicciarini could hardly be faulted for being "unavail-able." She also testified she was aware Squicciarini went toNaval Reserve training on weekends but "I didn't keeptabs on the weekends he went." She also referred to atenant incident which she said occurred after Burgess left-sometime from March to May. She testified she receiveda complaint from a tenant that Squicciarini had threatenedto hit her small daughter and told the girl he'd be gladwhen "you and your fat mother move." She furthertestified that when Squicciarini came to the office he toldher he had attempted to have the girl curb her dog and shecalled him an "SOB." She first testified that Squicciarinisaid he "threatened to hit her." But then she changed hertestimony and stated that Squicciarini told her "if he had adaughter like that he'd slap her or something, she was freshand she call him an 'SOB.' "Analysis and DiscussionIn September 1975, the Respondent was aware thatSquicciarini was the moving force in attempting to bring inthe Union as the bargaining representative for theRespondent's maintenance employees. I do not believeKleinfeld was alone in causing his discharge at that time.As Green testified, Squicciarini was discharged "by mysuperiors." Kleinfeld does not qualify as his "superior."Particularly unimpressive was Kleinfeld's testimony thatwhen Green told her Squicciarini was to be reinstated sheexhibited no curiosity nor did she inquire as to whySquicciarini was to be reinstated. This I find incredible ifshe, herself, was responsible for the discharge. Nader,himself, was involved in causing Squicciarini's discharge atthat time as evidenced by his remarks to Squicciarini thatvery evening of the discharge to the effect that Squicciarinigot what he deserved for bringing in the Union. Thisoccurred just 2 days after the Union first requestedrecognition. After Squicciarini was reinstated and, recog-nizing that he was the moving force behind the Union, theRespondent attempted to dissuade him from furthersupport of the Union. This was evidenced by Nader'sattempt in November 1975 to discourage him from furtherpromotion of the Union and in processing his claim forovertime pay with the Department of Labor. And on April28, 1976, Fuchs offered benefits to Squicciarini to inducehim to refrain from further support of the Union andthreatened him with discharge in his unsuccessful attemptsto swing Squicciarini away from the Union. Kleinfeldtestified she observed Fuchs talking to Squicciarini but didnot know what they discussed. She stated that Fuchs cameto the office after the discussion and she asked Fuchs "ifeverything was okay." Fuchs laughed and said "we had aconflict of personalities." I do not credit her testimony thatnothing further was said. Rather I believe she, as well asRespondent's higher management, was informed of Fuchs'unsuccessful attempts to discourage Squicciarini fromsupporting the Union.Although it cannot be said that the Union frequentlypressed its demand for recognition, equally true is the factthat it did not abandon this objective. A meeting betweenPowers and the Union was scheduled for May 21 but thiswas aborted. It was obvious to the Respondent the Unionwas still demanding recognition when it dischargedSquicciarini 6 days later. I am persuaded Squicciarini hadshortcomings in the manner in which he conductedhimself, but, as stated earlier, the testimony of Green andKleinfeld concerning his deficiencies was overly exaggerat-ed. I am convinced that, had Squicciarini acceded toFuchs' request to give up his support of the Union, hewould not have been discharged when he was. According-ly, I find, as alleged in the complaint, Respondent on April28, 1976, through its agent, Fuchs, threatened Squicciariniwith discharge and offered him benefits to induce him torefrain from further supporting the Union. Such conductviolated Section 8(aXI) of the Act. I further conclude thatRespondent's discharge of Squicciarini on May 27, 1976,motivated as it was by his refusal to give up his efforts tosupport the Union, violated Section 8(aX3) and (1) of theAct.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with the operations of theRespondent described in section I, above, have a close,intimate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.CONCLUSIONS OF LAW1. The Respondent is an employer engaged in com-merce within the meaning of Section 2(2), (6), and (7) of theAct.2. The Union is a labor organization within themeaning of Section 2(5) of the Act.3. By offering benefits to employees and threateningdischarge or other disciplinary action to dissuade employ-ees from supporting the Union, Respondent has engaged inunfair labor practices affecting commerce within themeaning of Section 8(aXl) of the Act.4. By discharging Mauro Squicciarini because of hisunion activities, Respondent has engaged in unfair laborpractices within the meaning of Section 8(aX3) and (1) ofthe Act.5. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning ofSection 2(6) and (7) of the Act.THE REMEDYHaving found that the Respondent has engaged incertain unfair labor practices, I will recommend that it beordered to cease and desist therefrom and to take certainaffirmative action designed to effectuate the policies of theAct.It having been found that Respondent discriminatorilydischarged Mauro Squicciarini, it will be recommendedthat Respondent be ordered to offer him full andimmediate reinstatement, without prejudice to his seniorityor other rights and privileges, and to reimburse him for anyloss of pay he may have suffered. Backpay shall be507 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcomputed on a quarterly basis, plus interest at 6 percentper annum, as prescribed in F. W. Woolworth Company, 90NLRB 289 (1950), and Isis Plumbing & Heating Co., 138NLRB 716 (1962), from the date of discharge to the datereinstatement is offered.Upon the foregoing findings of fact and conclusions oflaw, and upon the entire record, and pursuant to Section10(c) of the Act, I hereby issue the following recommend-ed:ORDER 17The Respondent, C.I. Planning Corp. and Draper andKramer, Inc., Islip, Long Island, New York, their officers,agents, successors, and assigns, shall:1. Cease and desist from:(a) Discouraging membership in, support for, or activi-ties on behalf of Suffolk County District Council, UnitedBrotherhood of Carpenters and Joiners of America, AFL-CIO, or any other labor organization, by discriminatingagainst its employees in regard to their hire and tenure ofemployment, because of their union membership, sympa-thies, or activities.(b) Threatening employees with discharge or otherreprisals because of their union activities.(c) Offering or promising benefits to discourage unionactivities.(d) In any other manner interfering with, restraining, orcoercing employees in the exercise of rights guaranteedthem in Section 7 of the Act.2. Take the following affirmative action designed toeffectuate the policies of the Act:(a) Offer Mauro Squicciarini immediate and full rein-statement to his former position or, if his job no longerexists, to a substantially equivalent position, withoutprejudice to his seniority or other rights and privileges andmake him whole for any loss of pay he may have sufferedin the manner set forth in the section of this Decisionentitled "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary to analyze the amount of backpay due under theterms of this recommended Order.(c) Post at its Forest Greern complex in Islip, Long Island,New York, copies of the attached notice marked "Appen-dix."'8Copies of said notice, on forms provided by theRegional Director for Region 29, after being duly signed by1" In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.18 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."Respondent's representative, shall be posted by it immedi-ately upon receipt thereof and be maintained by it for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, or coveredby any other material.(d) Notify the Regional Director for Region 29, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.APPENDIXNoncE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had a chance to giveevidence, the National Labor Relations Board has foundthat we violated the National Labor Relations Act and hasordered us to post this notice; we intend to carry out theOrder of the Board and abide by the following.The Act gives all employees these rights:To engage in self-organizationTo form, join, or help unionsTo bargain collectively through representativeof their choosingTo act together for collective bargaining orother mutual aid or protectionTo refrain from any or all of these things.WE WILL NOT threaten our employees with dischargeor other reprisals in order to discourage union activi-ties.WE WILL NOT offer or promise benefits in order todiscourage our employees from engaging in unionactivities.WE WILL NOT discharge or otherwise discriminateagainst our employees because they join or suportSuffolk County District Council, United Brotherhoodof Carpenters and Joiners of America, AFL-CIO, orany other union.WE WILL NOT in any other manner interfere with,restrain, or coerce our employees in the exercise of theirright to engage in or to refrain from engaging in any orall of the activities specified in Section 7 of the Act.WE wnLL offer Mauro Squicciarini immediate andfull reinstatement to his former job or, if that job nolonger exists, to a substantially equivalent position,without prejudice to his seniority or other rights andprivileges previously enjoyed.We wvLL make whole Mauro Squicciarini for anyloss of earnings he may have suffered because wedischarged him, with interest at 6 percent per annum.C.I. PLANNINO CORP., ANDDRAPER AND KRAMER, INC.,JOINT EMPLOYERS508